Citation Nr: 0910006	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  06-38 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Snyder, Associate Counsel
              
INTRODUCTION

The veteran had active service from October 1967 to October 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2004 by the 
Department of Veterans Affairs (VA) Des Moines, Iowa, 
Regional Office (RO).  A hearing before the undersigned 
Veterans Law Judge was held at the RO in April 2007.  The 
hearing transcript has been associated with the claims file.


FINDING OF FACT

The veteran's hepatitis C has been medically attributed to 
service.  


CONCLUSION OF LAW

The criteria for service connection for hepatitis C have been 
met.  
38 U.S.C.A §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants for benefits.  
The decision below grants service connection for hepatitis C.  
As such, there is no further need to discuss compliance with 
the duties to notify and assist.  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

The evidence indicates that the veteran has been diagnosed 
with hepatitis C.  He contends that the hepatitis C is 
causally related to his service.  Risk factors for hepatitis 
C include intravenous (IV) drug use, blood transfusions 
before 1992, hemodialysis, intranasal cocaine, high-risk 
sexual activity, accidental exposure while a health care 
worker, and various kinds of percutaneous exposure such as 
tattoos, body piercing, acupuncture with non-sterile needles, 
shared toothbrushes or razor blades.  VBA letter 211B (98-
110) November 30, 1998. 

The veteran contends that the hepatitis C results from in-
service blood exposure during combat, sharing razors, and 
having a boil lanced with a possibly dirty scalpel.  He has 
reported that he believes the hepatitis C may have onset 
during service:  he was" very sick", with symptoms such as 
absent appetite and jaundice, for approximately 60 days prior 
to leaving Vietnam.  See April 2007 hearing transcript.  The 
veteran indicated that he did not seek treatment (he thought 
it was the flu) but the symptoms resolved over time.  

The evidence indicates that the veteran also had post-service 
risk factors of cocaine abuse, unprotected sexual activity, 
and occupational blood exposure from working as a mortician.  

Service treatment records do not reflect any treatment or 
complaints suggestive of hepatitis or jaundice, and the 
September 1969 separation examination reports normal clinical 
findings for all systems, save the genitourinary system (due 
to the veteran's past history of prostatitis), and negative 
histories as to jaundice, liver trouble, or any other 
associated symptom.  

A September 1992 laboratory report indicates that the veteran 
had a history of elevated liver function tests and positive 
hepatitis A antibody and that he was questionably positive 
for hepatitis C.  See September 1992 Treichel report.  The 
veteran was subsequently diagnosed with hepatitis C in 2001.  
See June 2001 Dindzans treatment record.  

A VA examination was conducted in July 2004.  The examination 
record reflects the veteran's history of in-service risk 
factors of having a boil lanced with a dirty scalpel, living 
in unsanitary conditions, and sharing razors.  The veteran 
also reported post-service risk factors of occupational blood 
exposure from working as a mortician, intranasal cocaine use, 
and unprotected sexual activity prior to his marriage 25 
years earlier.  The veteran denied any blood transfusions, 
transplants, tattoo, piercings, or intravenous drug use.  
After examination and review of the record, the examiner 
diagnosed the veteran with hepatitis C.  The examiner noted 
that the veteran had many risk factors for hepatitis 
including intranasal cocaine use, unprotected sexual 
intercourse, and working as a mortician, and he stated that 
it was more likely that the veteran received his infection 
from these other sources than from the "alleged lancing of a 
boil."  

As the VA examiner did not address the in-service risk factor 
of exposure to blood during combat, the VA requested a 
clarifying opinion from a Veterans Health Administration 
(VHA) infectious disease specialist as to whether the 
veteran's hepatitis C was related to this in-service risk 
factor.  In response to the request, the VHA specialist noted 
the veteran's risk factors and the veteran's history of a 
"disease compatible with viral hepatitis" during service, 
and he stated that based on the "multiple potential 
exposures" during service and after service, he could not 
determine with a reasonable degree of certainty whether the 
infection occurred during military service or subsequent to 
it; he believed that "either [was] equally likely."  

After review of the evidence, the Board finds that service 
connection is warranted.  Initially, the Board notes that the 
evidence indicates that the veteran received a Combat 
Infantryman Badge; thus, the veteran's exposure to blood from 
wounded and dead soldiers is considered verified.  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Additionally, the 
Board notes that, while the veteran is not competent to state 
that he had hepatitis C in service or even that he was 
jaundiced in service, he is competent to report his in-
service symptomatic history, to include the history of loss 
of appetite and "yellowing", prior to separation.  See 38 
C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 471 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Finally, the Board notes that based on this verified stressor 
and this competent history, a medical specialist has opined 
that it is as likely as not that the hepatitis C was incurred 
in service.  After review of this evidence, and in the 
absence of a negative nexus opinion based on consideration of 
the in-service blood exposure, the Board finds that the 
evidence is in equipoise as to whether the hepatitis C was 
incurred in service.  Accordingly, giving the veteran the 
benefit of the doubt, service connection is granted.


ORDER

Service connection for hepatitis C is granted.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


